Case 1:20-cv-01825-RLY-TAB Document 49 Filed 08/21/20 Page 1 of 4 PageID #: 894




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA
         Plaintiffs,                            )
                                                )
                                                )
        v.                                      )       CAUSE NO. 1:20-CV-1825-RLY-TAB
                                                )
 CONNIE LAWSON, et. al.                         )
          Defendants,                           )
                                                )

        MOTION TO DISMISS AS TO DEFENDANT RANDALL VONDERHEIDE

        Comes now Defendant Randall Vonderheide, by counsel, and submits this motion to dismiss

 under Trial Rule 12(b)(1) and, in support, states as follows:

        1. This matter should be dismissed as to Mr. Vonderheide because the Court lacks subject

 matter jurisdiction over Plaintiff's claim against him. Specifically, Plaintiff lacks standing under

 Article III of the United States Constitution to sue Mr. Vonderheide inasmuch as the harm alleged

 by Plaintiff is not fairly traceable to acts or omissions of Mr. Vonderheide, and the injuries of which

 Plaintiff complains will not be redressed by a favorable decision against Mr. Vonderheide.

        2. Common Cause Indiana is a public-interest group working to protect the franchise of

 Indiana citizens.

        3. Randall Vonderheide has been sued in his official capacity as one of the members of the

 Tippecanoe County Board of Elections and Registration.

        4. The Complaint does not allege any particular acts or omissions on the part of Mr.

 Vonderheide or on the part of the Tippecanoe County Board of Elections and Registration of which

 he is a member.


                                                    1
Case 1:20-cv-01825-RLY-TAB Document 49 Filed 08/21/20 Page 2 of 4 PageID #: 895




         5. On July 8, 2020, Common Cause Indiana filed a complaint against Indiana's Secretary of

 State, the three members of the Indiana Election Commission, the two directors of the Indiana

 Election Division, and four individual members of separate County election boards.

         6. The Complaint challenges the Constitutionality of IC 3-11.7-7-2 (characterized by

 Plaintiff as "the Standing Amendment") which declares that only a unanimous election board has

 standing to file a petition with a court requesting that polling locations be kept open past 6 p.m.

         7. The Complaint further challenges the Constitutionality of IC 3-11.7-7-3 and 4

 (characterized by Plaintiffs as "the Remedies Amendment") which require a state court to make

 certain specified findings before extending polling times and impose a limit on the time and polling

 locations for which the court may provide relief.

         8. With respect to Mr. Vonderheide, Plaintiff requests relief in the form of an injunction

 enjoining him from "implementing, enforcing, administering, invoking, or giving any effect to" IC

 3-11.7-7-2, 3, or 4.

         9. The Complaint also requests that, in an action filed to obtain an order extending polling-

 place hours, Mr. Vonderheide be enjoined from asserting that, pursuant to IC 3-11.7-7-2, other

 persons lack standing to seek relief or that, pursuant to IC 3-11.7-7-3 or 4, a state court lacks

 authority to extend polling-place hours.

         10. To the extent Common Cause is injured by these challenged statutes, such injury is not

 fairly traceable to Mr. Vonderheide and a favorable decision against Mr. Vonderheide will not

 redress that injury.

         11. Mr. Vonderheide is just one member of the Tippecanoe County Board of Election and

 Registration and, even if he were chargeable with the Board's full authority, the Board does not have


                                                   2
Case 1:20-cv-01825-RLY-TAB Document 49 Filed 08/21/20 Page 3 of 4 PageID #: 896




 the power to confer or deny standing upon the Plaintiff or others to sue in state court, nor does it

 have the power to grant state courts the authority to authorize remedies in contravention of statutory

 requirements.

        12. Even were Mr. Vonderheide to refrain from raising the issue of standing or remedies in

 a state court proceeding, the court would have an independent duty to evaluate its own subject matter

 jurisdiction. Subject matter jurisdiction cannot be waived or conferred by agreement.

        13. The statutory limitations being challenged by Plaintiff have no mechanism for

 implementation, enforcement, administration, or invocation by Mr. Vonderheide or the County

 Board. These statutory limitations will be honored or not by the state courts if and when Plaintiff

 brings a request to extend polling-place hours regardless of Mr. Vonderheide's position on the

 wisdom of those statutes.

        14. A Memorandum of Law is submitted herewith and made part hereof.

        WHEREFORE, Defendant requests Plaintiff's complaint be dismissed as to Mr. Vonderheide

 for lack of standing and for all other appropriate relief.

                                                Respectfully submitted,

                                                HOFFMAN, LUHMAN & MASSON, PC

                                                By:     /s/Douglas J. Masson
                                                        Douglas J. Masson #19474-53
                                                        Attorney for Defendants
                                                        200 Ferry Street, Suite C
                                                        P.O. Box 99
                                                        Lafayette, IN 47902
                                                        Telephone: (765) 423-5404




                                                    3
Case 1:20-cv-01825-RLY-TAB Document 49 Filed 08/21/20 Page 4 of 4 PageID #: 897




                                   CERTIFICATE OF SERVICE

         I hereby certify that on August 21, 2020, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which sent notification of such filing to all counsel of record.


                                                               /s/Douglas J. Masson
                                                               Douglas J. Masson




                                                  4
